IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 829 MAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
COREY L. WILLIAMS,            :
                              :
                Petitioner    :


                                   ORDER


PER CURIAM

     AND NOW, this 7th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.